           Case 1:20-cv-00799-JMF Document 58 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
TOWER 570 COMPANY LP,                                                  :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      20-CV-799 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
AFFILIATED FM INSURANCE COMPANY, et al.,                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The Court is unable to resolve the parties’ dispute over Plaintiff’s privilege assertions on
the basis of the letters that have been submitted. ECF Nos. 56, 57. Accordingly, the parties shall
appear for a conference on January 21, 2021 at 3:00 p.m. to discuss how to proceed in resolving
their dispute. In particular, the parties should be prepared to discuss whether and when they
should submit formal briefs on the issue and whether the Court should review a representative
sample or samples of the documents at issues.

        The conference will be held remotely by teleconference in accordance with Rule 2(A) of
the Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at
https://nysd.uscourts.gov/hon-jesse-m-furman. The parties should join the conference by calling
the Court’s dedicated conference line at (888) 363-4749 and using access code 542-1540,
followed by the pound (#) key. (Members of the public and press may also attend using the
same dial-in information; they will not be allowed to speak during the conference.)

        As stated in Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, no later than 24 hours before the conference, the parties shall send a joint
email to the Court with a list of counsel who may speak during the teleconference and the
telephone numbers from which counsel expect to join the call. More broadly, counsel should
review and comply with the rules and guidance regarding teleconferences set forth in the Court’s
Emergency Individual Rules and Practices in Light of COVID-19.

        The Clerk of Court is directed to terminate ECF Nos. 56 and 57.

        SO ORDERED.

Dated: January 19, 2021                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
